DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Ripley on 1/26/2022.

The application has been amended as follows:
Claim 14 is amended to include the claim limitations of claims 15 and 16, such that the amended claim reads as follows:
--An introducer assembly for facilitating introduction of a stapling assembly into a body cavity of a patient, the introducer assembly comprising: 
a sleeve body having proximal and distal ends; 
a sleeve housing disposed on the distal end of the sleeve body, the sleeve housing including proximal and distal portions; and 
first and second jaw members secured to the distal portion of the sleeve housing and moveable between an open condition and a closed condition, wherein each of the ,
wherein each of the first and second jaw members includes a plurality of interlocking teeth, and
wherein each tooth of the plurality of interlocking teeth defines an opening of the plurality of openings.

Cancel claims 15-18.

Allowable Subject Matter
Claims 14 and 19 - 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14, the prior art fails to disclose or make obvious the claimed combination including the following features:
Whitman (US 2005/0187576 A1) teaches a surgical instrument (see Fig 1) including an introducer assembly (See Fig 19a, #8000) comprising two jaws (Fig 19a, #8020/#8022) which are moveable between a closed position (Fig 19b) and an open position (Fig 19c). The introducer assembly facilitates the introduction of a surgical device during a surgical operation (see ¶ [0201] – [0202]). However, the introducer assembly does not specifically teach the use of sutures to maintain the jaws in a closed condition, that the jaws of the assembly includes a plurality of interlocking teeth, or that the teeth include openings through which the sutures are maintained
Farin (US 2014/0243599 A1) teaches a surgical instrument (see Fig 7D) comprising two jaws (#2412/#2414), wherein the two jaws includes a plurality of interlocking teeth (see Fig 7D). However, Farin does not specifically teach that the teeth include a plurality of openings, or the use of sutures to maintain the jaws in a closed condition.
Weller (US 2006/0151568 A1) teaches a surgical instrument (see Fig 2A) comprising two jaws (#26/#28) with the use of cables to maintain the jaws in a closed condition (see Fig 2A, #94. See further ¶ [0098]). However, Weller does not specifically teach an introducer assembly comprising two jaws with a plurality of interlocking teeth, that the teeth include a plurality of openings, or that sutures extending through the openings maintain the jaws in a closed condition.
The other references noted in the PTO-892 describe various methods of introducing a surgical device, and the use of sutures at a distal end of an introduced surgical instrument. However, those references do not teach or make obvious the claim elements described above.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 19-28, they are allowed as depending from claim 14, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731                                                                                                                                                                                           
--